      CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MICHELS PIPELINE, INC.,                        Case No. 21‐CV‐1648 (PJS/TNL)

            Plaintiff,

v.                                                         ORDER

UNITED ASSOCIATION OF
JOURNEYMEN AND APPRENTICES OF
THE PLUMBING AND PIPE FITTING
INDUSTRY OF THE UNITED STATES
AND CANADA, AFL‐CIO AND ITS
AFFILIATED ENTITIES INCLUDING
LOCAL 798; DISTRIBUTION
CONTRACTORS ASSOCIATION; PIPE
LINE CONTRACTORS ASSOCIATION,

            Defendants.



     Noah G. Lipschulz, Jonathan O. Levine, Michael S. Yellin, LITTLER
     MENDELSON P.C., for plaintiff.

     Keith R. Bolek, Ellen O. Boardman, O’DONOGHUE & O’DONOGHUE LLP;
     Brendan D. Cummins, CUMMINS & CUMMINS, LLP, for defendant United
     Assocation of Journeymen & Apprentices of the Plumbing & Pipe Fitting
     Industry of the United States and Canada.

     Louis L. Robein, Jr., ROBEIN, URANN, SPENCER, PICARD & CANGEMI
     APLC; Brendan D. Cummins, CUMMINS & CUMMINS, LLP, for defendant
     Local 798.

     Thomas R. Revnew, Martin D. Kappenman, PETERS, REVNEW, KAPPENMAN
     & ANDERSON, P.A., for defendant Distribution Contractors Association.

     Brian W. Easley, Courtney L. Burks, Emily M. Peterson, Kristin M. Simonet,
     JONES DAY, for defendant Pipe Line Contractors Association.
          CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 2 of 13




      Plaintiff Michels Pipeline, Inc. (“Michels”) is a contractor in the natural‐gas

pipeline industry. Michels is a member of two trade associations: defendant

Distribution Contractors Association (“DCA”) and defendant Pipe Line Contractors

Association (“PLCA”). Both of these trade associations have negotiated collective

bargaining agreements (“CBAs”) with defendant United Association of Journeymen

and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and

Canada (“the Union”). Michels is a signatory to both CBAs, which the Court will refer

to as the “Distribution agreement” and the “Mainline agreement.”

      Michels recently contracted with Xcel Energy Inc. (“Xcel”) to provide services in

connection with two projects. Michels contends that Union members’ work on those

projects is governed by the Distribution agreement; the Union contends that the work is

governed by the Mainline agreement. Both sides filed grievances (Michels under the

Distribution agreement and the Union under the Mainline agreement), and the

grievances are heading toward two separate arbitration proceedings.

      Michels filed this action as well as a motion for a temporary restraining order

and preliminary injunction, seeking to enjoin both arbitrations pending a court

determination as to which of the two agreements applies to the Xcel projects.1 For the

reasons that follow, Michels’ motion is denied.



      1
       Although named as a defendant, DCA filed a brief joining Michels’ motion.

                                            -2-
          CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 3 of 13




                               I. NORRIS‐LAGUARDIA ACT

       The Union argues that, under the Norris–LaGuardia Act (“NLA”), 29 U.S.C.

§§ 101–115, the Court lacks jurisdiction to issue the requested injunction. The Court

agrees.

       “The Norris–LaGuardia Act generally prohibits federal courts from issuing

injunctive relief in labor disputes.” Loc. Union No. 884, United Rubber, Cork, Linoleum, &

Plastic Workers of Am. v. Bridgestone/Firestone, Inc., 61 F.3d 1347, 1351 (8th Cir. 1995).

Section 1 of the NLA provides as follows:

                No court of the United States . . . shall have jurisdiction to
                issue any restraining order or temporary or permanent
                injunction in a case involving or growing out of a labor
                dispute, except in a strict conformity with the provisions of
                this chapter; nor shall any such restraining order or
                temporary or permanent injunction be issued contrary to the
                public policy declared in this chapter.

29 U.S.C. § 101.

       The first question, then, is whether this case “involv[es]” or “grow[s] out of” a

“labor dispute.” The NLA defines “labor dispute” broadly to include

                any controversy concerning terms or conditions of
                employment, or concerning the association or representation
                of persons in negotiating, fixing, maintaining, changing, or
                seeking to arrange terms or conditions of employment,
                regardless of whether or not the disputants stand in the
                proximate relation of employer and employee.

Id. § 113(c).


                                              -3-
           CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 4 of 13




       The underlying dispute between the parties here is clearly a “controversy

concerning terms or conditions of employment”; the parties are disputing whether the

terms and conditions of certain CBAs apply to work that the Union’s members are

performing on the Xcel projects. And as multiple federal appellate courts have

recognized, an arbitration of a labor dispute “involv[es]” and “grow[s] out of” that

labor dispute.2

       If that were not enough, the NLA further states that

               [a] case shall be held to involve or to grow out of a labor
               dispute when the case involves persons who are engaged in
               the same industry, trade, craft, or occupation; or have direct
               or indirect interests therein; or who are employees of the
               same employer; or who are members of the same or an
               affiliated organization of employers or employees; whether
               such dispute is (1) between one or more employers or
               associations of employers and one or more employees or
               associations of employees; (2) between one or more
               employers or associations of employers and one or more
               employers or associations of employers; or (3) between one
               or more employees or associations of employees and one or
               more employees or associations of employees[.]



       2
        See Triangle Constr. & Maint. Corp. v. Our Virgin Islands Lab. Union, 425 F.3d 938,
945–46, 952–53 (11th Cir. 2005) (NLA deprived court of jurisdiction to enjoin labor
arbitration); AT&T Broadband, LLC v. Int’l Bhd. of Elec. Workers, 317 F.3d 758, 759–63 (7th
Cir. 2003) (same); Tejidos de Coamo, Inc. v. Int’l Ladies’ Garment Workers’ Union, 22 F.3d 8,
11–15 (1st Cir. 1994) (same); Lukens Steel Co. v. United Steelworkers, 989 F.2d 668, 676–79
(3d Cir. 1993) (same); Camping Constr. Co. v. Dist. Council of Iron Workers, 915 F.2d 1333,
1342–43, 1350 (9th Cir. 1990) (same); In re Dist. No. 1–Pac. Coast Dist., Marine Eng’rs’
Beneficial Ass’n, 723 F.2d 70, 74 n.2, 79 (D.C. Cir. 1983) (same); Jou‐Jou Designs, Inc. v. Int’l
Ladies Garment Workers Union, 643 F.2d 905, 911 (2d Cir. 1981) (same).

                                               -4-
           CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 5 of 13




Id. § 113(a). This case “involves persons who are engaged in the same industry, trade,

craft, or occupation” and is “between one or more employers or associations of

employers and one or more employees or associations of employees” as well as

“between one or more employers or associations of employers and one or more

employers or associations of employers.” As a result, this case “shall be held to involve

or grow out of a labor dispute.” Id.

       Michels points to § 4 of the NLA, which specifies certain activities that courts

may not enjoin. See id § 104. Because “arbitration” is not on the list, Michels argues, the

NLA is inapplicable. This argument misconstrues the interplay between § 1 and § 4 of

the NLA. Section 1 is not a blanket prohibition on injunctions in cases that involve or

grow out of labor disputes; instead, in conjunction with other provisions of the NLA, it

imposes certain substantive and procedural requirements that the parties and court

must meet before an injunction may issue. Section 4, by contrast, is a list of activities

that a court may never enjoin.3 Obviously, § 4 does not delimit the scope of the NLA; if

it did, then the provisions dictating when an injunction may issue would be

meaningless. See Brady v. Nat’l Football League, 644 F.3d 661, 681 (8th Cir. 2011) (first

holding that § 4 did not apply to an injunction concerning the league’s treatment of free



       3
       The Supreme Court has created certain narrow exceptions to the absolute
prohibition in § 4. See Boys Mkts., Inc. v. Retail Clerks Union, Loc. 770, 398 U.S. 235,
253–54 (1970).

                                              -5-
           CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 6 of 13




agents and prospective players, then analyzing whether that injunction had been issued

“in strict conformity with § 7”); Tejidos de Coamo, Inc., 22 F.3d at 11 n.5 (“section 4

prohibits any temporary restraining order or injunction against certain acts (e.g.,

refusing to work) regardless of circumstances; and section 7 imposes severe conditions

on the grant of injunctive relief where it is not barred outright by section 4”); Camping

Constr. Co., 915 F.2d at 1341 (“[S]ection 4 of the Act . . . sets forth a list of specific acts

against which the federal courts may under no circumstances issue an injunction. . . .

[S]ections 7 and 9 . . . impose a number of substantive and procedural conditions on the

availability of injunctive relief in all other cases[.]”); In re Marine Eng’rs’ Beneficial Ass’n,

723 F.2d at 79–80 (“Section 4 enumerates certain specific acts . . . that are not subject to

restraining orders or injunctions. It does not follow from this, however, that a district

court has jurisdiction to issue a restraining order or injunction in any case ‘involving or

growing out of a labor dispute’ whenever the act sought to be enjoined is not listed in

§ 4.”).

          Michels also argues that the Eighth Circuit has authorized employers to seek to

enjoin labor arbitrations notwithstanding the NLA, citing Local Union No. 36, Sheet Metal

Workers’ International Association v. Atlas Air Conditioning Co., 926 F.2d 770 (8th Cir.

1991). As the Court discussed at oral argument, Michels reads far too much into this

case, which was a lawsuit to enforce an arbitration award and had nothing to do with



                                                -6-
        CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 7 of 13




the NLA. In discussing the employer’s failure to preserve its objection to the

arbitrator’s jurisdiction, the Eighth Circuit noted (in dicta) a variety of ways that the

employer could have done so, including by seeking injunctive relief before arbitration

commenced. Id. at 771–72.

       There is nothing remarkable about this observation; as discussed above, the NLA

does not include arbitration in the list of activities that a court may never enjoin and it is

therefore theoretically possible that an employer could obtain such an injunction so

long as it meets the requirements of the NLA. As Atlas does not even mention the NLA,

however, it cannot be read to hold that the NLA simply does not apply to requests to

enjoin an arbitration. See Camping Constr. Co., 915 F.2d at 1349–50 (rejecting an identical

argument). In short, the NLA clearly applies to this case.

       The next question, then, is whether Michels can show that it is entitled to an

injunction under the restrictive provisions of the NLA. See 29 U.S.C. § 101 (stating that

no injunction may issue “except in a strict conformity with the provisions of this

chapter”). The answer is “no,” as Michels falters on (among other things) the

requirement that it show “[t]hat unlawful acts have been threatened and will be

committed unless restrained or have been committed and will be continued unless

restrained.” Id. § 107(a).




                                             -7-
        CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 8 of 13




       Michels contends that the Union is in breach of contract and that this constitutes

an “unlawful act.” Michels is wrong on both counts. First, a mere breach of contract is

not, by itself, an “unlawful act.” Aeronautical Indus. Dist. Lodge 91 of Int’l Ass’n of

Machinists & Aerospace Workers v. United Techs. Corp., 230 F.3d 569, 582 (2d Cir. 2000)

(noting that the Labor Management Relations Act “authorizes suits for breach of CBAs,

and such a breach need not, and in most cases will not, entail any unlawful conduct”

within the meaning of the NLA); Pritchard Elec. Co. v. Int’l Bhd. of Elec. Workers, 306 F.

Supp. 2d 603, 612 (S.D. W. Va. 2004) (“To include a garden variety breach of contract

into the NLA’s ‘unlawful acts’ requirement would render the statutory requirements for

an injunction superfluous.”).

       Second, Michels has not identified any breach of contract by the Union (or any

other defendant). Even if, as Michels (wrongly) contends, the parties’ dispute is not

arbitrable under the Mainline agreement, the Union’s invocation of that agreement’s

grievance and arbitration procedures is not itself a breach of any contract. Put another

way, Michels does not point to any contractual provision in either the Distribution or

Mainline agreements that defines a request to arbitrate a non‐arbitrable grievance as a

breach of contract. In the absence of such language, a party does not breach a contract

by asking that an arbitrator determine whether a dispute is arbitrable, even if the

arbitrator’s answer turns out to be “no.” Moreover, as discussed below, the Court



                                              -8-
        CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 9 of 13




agrees with the Union that the parties’ dispute is arbitrable under the Mainline

agreement. Michels therefore cannot meet the NLA’s requirements for obtaining an

injunction.

       Finally, citing cases that have created certain extra‐textual exceptions to the NLA,

Michels argues that the injunction it seeks is permissible because it is intended to

facilitate arbitration. See Boys Mkts., 398 U.S. at 252–54 (notwithstanding § 4’s

prohibition on enjoining strikes, courts may enjoin them where the union is striking

over an arbitrable grievance because otherwise employers would be reluctant to agree

to contractual arbitration provisions); Textile Workers Union v. Lincoln Mills, 353 U.S. 448,

457–59 (1957) (where the parties have agreed to arbitrate, courts may compel arbitration

notwithstanding the NLA).

       These judicially recognized exceptions to the NLA are “narrow,” however, and

are not an invitation to courts to ignore the NLA whenever it is possible to identify

some way in which an injunction might help to facilitate arbitration. Boys Mkts., 398

U.S. at 253; Buffalo Forge Co. v. United Steelworkers, 428 U.S. 397, 409 (1976) (“aside from

the enforcement of the arbitration provisions of such contracts, within the limits

permitted by Boys Markets, the Court has never indicated that the courts may enjoin

actual or threatened contract violations despite the Norris–LaGuardia Act”). Moreover,

expanding Boys Markets to cover the circumstances of this case would be particularly



                                             -9-
       CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 10 of 13




inapt, as it is difficult to imagine enjoining arbitration—and then deciding the dispute

that would otherwise be arbitrated—would facilitate arbitration. See, e.g., AT&T

Broadband, LLC, 317 F.3d at 761 (”AT&T, which wants the court to issue an anti‐

arbitration injunction, is in no position to seek shelter from the Boys Markets principle or

an extension of that approach.”).

       Michels contends that this case is distinguishable because Michels is not seeking

to avoid arbitration altogether. As a practical matter, however, that is indeed what

Michels seeks. Michels is asking the Court to stay all arbitration and to resolve the

parties’ dispute on the merits, which would leave little or nothing to arbitrate. Setting

that aside, Michels is seeking to altogether avoid an arbitration proceeding—the

arbitration proceeding under the Mainline agreement. In that regard, Michels is

comparable to employers in cases in which courts have declined to enjoin arbitration,

notwithstanding the protests of those employers that they could not be forced to

arbitrate a non‐arbitrable dispute. As courts have noted, an employer in that position

can still make its argument that the dispute is not arbitrable; the employer simply has to

make the argument after the arbitration. See id. at 762. Fundamentally, Michels is not in

the same position as the employer in Boys Markets; unlike the employer in Boys Markets,

Michels is not being deprived of the benefit of its agreement to arbitrate the parties’

dispute.



                                            -10-
           CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 11 of 13




       In sum, Michels cannot meet the requirements for an injunction under the NLA

and has not shown that any of the judicially created exceptions to the NLA apply. The

Court therefore lacks jurisdiction to issue the injunction that Michels seeks.

                                   II. ARBITRABILITY

       Even if the Court had jurisdiction to enjoin the arbitrations, it would decline to

do so because Michels is not likely to prevail on the merits. Dataphase Sys., Inc. v. C L

Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc) (in considering whether to grant a

preliminary injunction, courts must consider, among other things, the movant’s

likelihood of success on the merits).

       It is true, as Michels argues, that unless the CBA “clearly and unmistakably”

provides otherwise, the threshold question of arbitrability must be determined by a

court. AT&T Techs., Inc. v. Commc’ns Workers, 475 U.S. 643, 649 (1986). As the Court

discussed in detail at oral argument, however, the threshold question of arbitrability in

this case is not which of the two CBAs governs Union members’ work on the Xcel

projects. Rather, the threshold question is whether the parties’ dispute about that issue

is within the scope of the arbitration provision of the Mainline agreement.4 Id.


       4
        As Michels has asked the Court to enjoin arbitration proceedings under both
agreements, Michels’ motion also presents the question whether the parties’ dispute is
within the scope of the arbitration provision in the Distribution agreement. The parties
agree, however, that the parties’ dispute is arbitrable under the Distribution agreement.
(The Union argues that the dispute is arbitrable under both agreements, while Michels
                                                                             (continued...)

                                            -11-
           CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 12 of 13




(characterizing “the question of arbitrability” as the question “whether a collective‐

bargaining agreement creates a duty for the parties to arbitrate the particular

grievance”); Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 297 (2010) (“the court

must resolve any issue that calls into question the formation or applicability of the

specific arbitration clause that a party seeks to have the court enforce”).

       Here, the parties dispute whether the Mainline agreement applies to Union

members’ work on the Xcel projects. The Mainline agreement contains language

defining the work that comes within that contract’s scope. See Hunsberger Decl. Ex. 3

at 1–2 [ECF No. 1‐2 at 27–28]. The Mainline agreement also provides that issues of

contract interpretation are arbitrable. See id. at 28 [ECF No. 1‐2 at 54] (“Questions

regarding the interpretation of this Agreement are to be resolved by the Parties to this

Agreement in accordance with” the arbitration provision). Clearly, then, this

dispute—a dispute over whether certain work is within the scope of the Mainline

agreement—falls squarely within the Mainline agreement’s arbitration provision. The

fact that an arbitrator may eventually determine that the Mainline agreement does not

apply to the Xcel projects does not mean that that question is not arbitrable under the

Mainline agreement.


       4
       (...continued)
argues that the dispute is arbitrable under only the Distribution Agreement.) If Michels
does not want to arbitrate under both agreements, it is, of course, free to withdraw its
grievance under the Distribution Agreement.

                                             -12-
       CASE 0:21-cv-01648-PJS-TNL Doc. 50 Filed 08/10/21 Page 13 of 13




       Michels points to no contractual language that would exclude this dispute from

the arbitration clause. Cf. AT&T Techs., 475 U.S. at 645 (noting contractual language

potentially excluding the parties’ dispute from the scope of the arbitration clause). Nor

is there any dispute that the Mainline agreement is fully in effect and that Michels is a

signatory. Cf. Granite Rock, 561 U.S. at 296–97 (like other contract‐formation issues,

dispute over date that CBA came into effect had to be resolved by court). For these

reasons, Michels is unlikely to succeed in showing that the dispute over whether the

Mainline agreement applies to Union members’ work on the Xcel projects is not

arbitrable under the Mainline agreement. Even if the Court had jurisdiction to grant the

relief that Michels is seeking, therefore, it would deny Michels’ motion.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT plaintiff’s motion for a temporary restraining order

and preliminary injunction [ECF No. 6] is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: August 10, 2021                        s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge




                                           -13-
